■ Appeal from an award of disability compensation due to an occupational disease. Claimant was employed as a clerk, elevator operator and bellhop in a hotel. His hours were from midnight to 8:00 A.M., and during *920that period he worked alone. As a part of his duties he was obliged to carry the baggage of incoming and outgoing guests. The board has found that claimant became disabled on February 14, 1949, as a result o£ “a lower back condition * * * rupture of the fibres of the annulus fibrosis with protrusion of the 4th disc in the lumbar region, an occupational disease.” The board further found that his condition was due to a series of traumas to the spine in lifting and carrying bags. The record presents a question of fact with sufficient evidence to sustain the findings. Findings that a series of traumas from lifting may be the cause of an occupational disease have been upheld by prior decisions. (Matter of Zumbólo v. Bigelow-Sanford Carpet Co., 279 App. Div. 680, and cases therein cited.) The date of disablement, on this record, was also a question of fact for the hoard. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.